AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this "Agreement") made and entered
into as of the 8th day of November 2006, among AMERICAN SEAFOODS, L.P.
("Parent") and American Seafoods Group LLC ("Employer" or the "Company") and
Bernt Bodal who resides at 23300 Woodway Park Road, Woodway, Washington 98020
("Executive").

W I T N E S S E T H

:



WHEREAS, Employer, Parent and Executive are parties to that certain Employment
Agreement dated as of January 28, 2000;

WHEREAS, Employer, Parent and Executive desire now to amend and restate the
original Employment Agreement as set forth herein;

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, and intending to be legally bound hereby, it is hereby
agreed as follows:

Employment Term
. Employer agrees to employ Executive, and Executive agrees to be so employed,
in the capacity of Chief Executive Officer and Chairman of the Board, for a term
commencing on the date hereof and ending on December 31, 2011 (the "Initial
Term");
provided
,
however
, that, notwithstanding anything to the contrary set forth in this Agreement,
this Agreement may be earlier terminated pursuant to the terms hereof. The term
of this Agreement will automatically extend past the Initial Term for succeeding
periods of one year each unless either party terminates this Agreement as of the
end of the Initial Term, or as of the end of any subsequent one-year period (in
either case, the "Termination Date"), by delivering notice to the other party
specifying the applicable Termination Date not earlier than 180 days and not
later than 120 days prior to the date so specified. "Employment Term" as used
herein shall mean the term of this Agreement including any automatic extensions
pursuant to the preceding sentence.
Position and Duties
. Executive shall (in accordance with Section 11 hereof) diligently and
conscientiously devote his full business time, attention, energy, skill and best
efforts to the business of Employer and the discharge of his duties hereunder.
Executive's duties under this Agreement shall be to serve as Chief Executive
Officer and Chairman of the Board, with the responsibilities, rights, authority
and duties customarily pertaining to such office and as may be established from
time to time by or under the direction of the Board of Directors or similar
governing body of Employer (the "Board") or its designees, and Executive shall
report to the Board. Executive shall also act as an officer and/or director
and/or manager of such subsidiaries of Employer as may be designated by the
Board, commensurate with Executive's office, all without further compensation,
other than as provided in this Agreement.
Compensation
.
Base Salary
. Employer shall pay to Executive base salary compensation at an annual rate of
$500,000. In January 2007 and annually thereafter, the Board shall review
Executive's base salary in light of the performance of Executive and the
Company, and may, in its sole discretion, increase or decrease (but not decrease
below $500,000) such base salary by an amount it determines to be appropriate.
Executive's annual base salary payable hereunder, as it may be increased or
decreased from time to time, is referred to herein as "Base Salary." Base Salary
shall be paid in equal installments in accordance with Employer's payroll
practices in effect from time to time for executive officers, but in no event
less frequently than monthly.
Bonus
. Executive shall be entitled to participate in all annual incentive plans,
profits participation plans, equity-based incentive plans and other bonus and
compensation plans of Employer offered from time to time during the term of
Executive's employment hereunder by Employer to employees or executives of
Executive's rank to the extent Executive qualifies under the eligibility
provisions of the applicable plan or plans, in each case consistent with
Employer's then-current practice as approved by the Board from time to time.

(c) Board Seat. For so long as Executive maintains an interest in Partnership
Units with an initial cost of at least $2,720,000 he shall be entitled to attend
Board meetings as a Board member regardless of his employment status (provided
that he is not engaged in an activity that would violate Section 11(b) hereof if
such section were in effect).

Benefits
. Executive shall be eligible to participate in all employee benefit programs of
Employer offered from time to time during the term of Executive's employment
hereunder by Employer to employees or executives of Executive's rank, to the
extent that Executive qualifies under the eligibility provisions of the
applicable plan or plans, in each case consistent with Employer's then-current
practice as approved by the Board from time to time. The foregoing shall not be
construed to require Employer to establish such plans or to prevent the
modification or termination of such plans once established, and no such action
or failure thereof shall affect this Agreement. Executive recognizes that
Employer and its affiliates have the right, in their sole discretion, to amend,
modify or terminate their benefit plans without creating any rights in
Executive. During the Employment Term, Employer shall pay the cost required in
connection with Executive's participation in MD Square Health Plan.
Vacation
. Executive shall be entitled to up to four weeks of paid vacation per calendar
year. A maximum of one week of vacation time may be carried over from one
calendar year and into the following calendar year;
provided
however
, that the vacation time be exercised prior to the end of the subsequent
calendar year.
Business Expenses
. To the extent that Executive's reasonable and necessary expenditures for
travel, entertainment and similar items made in furtherance of Executive's
duties under this Agreement comply with Employer's expense reimbursement policy,
are wholly or partially deductible by Employer for federal income tax purposes
pursuant to the Internal Revenue Code of 1986, as amended and are documented and
substantiated by Executive as required by the Internal Revenue Service and the
policies of Employer, Employer shall reimburse the Executive for such
expenditures;
provided
documentation therefor is submitted not later than 45 days after such expense is
incurred.
Termination by the Company
.
 a. Employer shall have the right to terminate the Employment Term under the
    following circumstances (and also as contemplated by Section 8(b)):
     i.   upon the death of Executive;
     ii.  in the event of a disability which prevents or seriously inhibits
          Executive from performing his duties for 60 consecutive days as
          determined in good faith by the Board, upon 30 days written notice
          from Employer to Executive; or
     iii. for Cause (as defined below).

    "Cause" as used in this Agreement shall mean (i) Executive's commission of a
    felony or any other crime involving moral turpitude, fraud,
    misrepresentation, embezzlement or theft, (ii) Executive's engaging in any
    activity that is harmful (including, without limitation, alcoholic or other
    self-induced affliction), in a material respect, to the Company or any of
    its subsidiaries, monetarily or otherwise, as determined by a majority of
    the Board; (iii) Executive's material malfeasance (including without
    limitation, any intentional act of fraud or theft), misconduct, or gross
    negligence in connection with the performance of his duties hereunder; (iv)
    Executive's significant violation of any statutory or common law duty of
    loyalty to the Company or any of its subsidiaries; (v) Executive's material
    breach of this Agreement or of a material Company policy (including without
    limitation, disclosure or misuse of any confidential or competitively
    sensitive information or trade secrets of the Company or a subsidiary); or
    (vi) Executive's refusal or failure to carry out directives or instructions
    of the Board that are consistent with the scope and nature of Executive's
    duties and responsibilities set forth herein, in the case of clause (v) or
    (vi) above, only if such breach or failure continues for more than 10 days
    following written notice from Employer describing such breach or failure.

 b. If this Agreement is terminated pursuant to Paragraph 7(a), or for any other
    reason (except by Executive pursuant to Paragraph 8 or by Employer other
    than pursuant to Paragraph 7(a)), Executive's rights and Employer's
    obligations hereunder shall forthwith terminate except that Employer shall
    pay Executive his Base Salary earned but not yet paid through the date of
    termination. In addition, if the Executive is terminated pursuant to
    Paragraph 7(a)(i) or 7(a)(ii), Employer shall also pay Executive within 30
    days following receipt of audited financial statements for the year during
    which such termination occurred, a prorated annual bonus in respect of the
    partial year during which such termination occurred, the amount to be equal
    to the full amount of the annual cash bonus, if any, that would be due under
    Section 3(b) multiplied by a fraction, the numerator of which is the number
    of days in such fiscal year prior to such termination and the denominator of
    which is 365.

Termination by Executive
.
 a. Executive shall have the right to terminate the Employment Term for Good
    Reason (as defined below), upon 60 days' written notice to the Board given
    within 60 days following the occurrence of an event constituting Good
    Reason; provided that Employer shall have 10 days after the date such notice
    has been given to the Board in which to cure the conduct specified in such
    notice. For purposes of this Agreement "Good Reason" shall mean:
     i.   the Company's failure to pay or provide when due Executive's Base
          Salary, which failure is not cured within 10 days after the receipt by
          the Board from Executive of a written notice referring to this
          provision and describing such failure; or
     ii.  the failure to continue Executive in his position as provided in
          Paragraph 1 or removal of him from such position; or
     iii. a material diminution of Executive's responsibilities, duties or
          status, which diminution is not rescinded within 30 days after the
          date of receipt by the Board from Executive of a written notice
          referring to this provision and describing such diminution.

 b. If this Agreement is terminated pursuant to Paragraph 8(a), or if Employer
    shall terminate Executive's employment under this Agreement other than
    pursuant to Paragraph 7(a), Executive shall be entitled to the following,
    which he acknowledges to be fair and reasonable, as his sole and exclusive
    remedy, in lieu of all other remedies at law or in equity, for any such
    termination:
     i.   Base Salary earned but not yet paid through the date of termination;
     ii.  a prorated annual bonus in respect of the partial year during which
          such termination occurred, the amount to be equal to the full amount
          of the annual cash bonus, if any, that would be due under Section 3(b)
          multiplied by a fraction, the numerator of which is the number of days
          in such fiscal year prior to such termination and the denominator of
          which is 365; and
     iii. an amount equal to Executive's actual Base Salary (not including any
          bonus paid or payable) for the 12-month period immediately prior to
          such termination (or the period during which Executive was employed by
          Employer if less than 12 months), payable in 24 equal installments
          during the 24-month period following such termination (the "Severance
          Pay Period").

    In the event of any such termination, Executive shall use commercially
    reasonable efforts to secure alternative employment. During the last six
    months of the Severance Pay Period, any compensation, income or benefits
    earned by or paid to (in cash or otherwise) the Executive as an employee of
    or consultant to a company other than the Company shall reduce the amount of
    severance payments payable during such six-month period pursuant to
    Paragraph 8(b)(iii).

 c. If Executive terminates his employment at any time during the term of this
    Agreement other than pursuant to Section 8(a), without limiting or
    prejudicing any other legal or equitable rights or remedies which Employer
    may have upon such breach by Executive, Executive will receive his Base
    Salary earned but not yet paid though the date of termination.

Services Unique
. Executive recognizes that Executive's services hereunder are of a special,
unique, unusual, extraordinary and intellectual character giving them a peculiar
value, the loss of which cannot be reasonably or adequately compensated for in
damages, and in the event of a breach of this Agreement by Executive
(particularly, but without limitation, with respect to the provisions hereof
relating to the exclusivity of Executive's services and the provisions of
Paragraph 11), the Company shall, in addition to all other remedies available to
it, be entitled to equitable relief by way of an injunction and any other legal
or equitable remedies. Anything to the contrary herein not withstanding, the
Company may seek such equitable relief in a federal or state court in
Washington, and the Executive hereby submits to jurisdiction in those courts.
Protection of the Company's Interests
. To the fullest extent permitted by law, all rights worldwide with respect to
any intellectual or other property of any nature conceived, developed, produced,
created, suggested or acquired by Executive in connection with the performance
of his duties hereunder during the period commencing on the date hereof and
ending six months following the termination of Executive's employment hereunder
shall be deemed to be a work made for hire and shall be the sole and exclusive
property of Employer. Executive agrees to execute, acknowledge and deliver to
Employer at Employer's request, such further documents as the Employer finds
appropriate to evidence the Employer's rights in such property. Executive
further acknowledges that in performing his duties hereunder, he will have
access to proprietary and confidential information and to trade secrets of
Employer and its affiliates. Any confidential and/or proprietary information of
Employer or its affiliates shall not be used by Executive or disclosed or made
available by Executive to any person except (i) as required in the course of
Executive's employment or (ii) when required to do so by a court of law, by any
governmental agency having supervisory authority over the business of Employer
or by any administrative or legislative body (including a committee thereof)
with apparent jurisdiction to order him to divulge, disclose or make accessible
such information, it being understood that Executive will promptly notify
Employer of such requirement so that Employer may seek to obtain a protective
order. Upon expiration or earlier termination of the term of Executive's
employment, Executive shall return to Employer all such information that exists
in written or other physical form (and all copies thereof) under Executive's
control.
Non-Competition
.
Exclusivity of Employment
. Executive agrees that his employment hereunder is on an exclusive basis, and
that during the Employment Term, he will not engage in any other business
activity. Notwithstanding the foregoing, nothing in this Agreement shall
preclude Executive from serving on the Boards of Directors of other corporations
(subject to the approval of the Board which shall not be unreasonably withheld),
from engaging in charitable and public service activities, or engaging in
speaking and writing activities, or from managing his personal investments,
provided that such activities are disclosed in writing to the Board in a notice
that references this provision and do not interfere with Executive's
availability or ability to perform his duties and responsibilities hereunder.
Noncompete
. Executive agrees that during the Employment Term, and the Severance Pay Period
(if applicable), and the 12-month period thereafter (except if Executive's
employment is terminated for Cause or Executive terminates his employment
without Good Reason, in which case such 12-month period shall be extended to a
24-month period), he shall not, directly or indirectly, engage in, or
participate as an investor in, an officer, employee, director or agent of, or
consultant for, any entity engaging in any line of business competitive with
that of Employer or any of its subsidiaries, or any line of business which
Employer or any of its subsidiaries is contemplating;
provided
however
that, nothing herein shall prevent him from investing as less than a 5%
shareholder in the securities of any company listed on a national securities
exchange or quoted on an automated quotation system. Executive's participation
in such an entity in any of the foregoing capacities, other than participation
described in the foregoing proviso, being sometimes referred to herein as being
a "Participant."
Nonsolicitation of Employees
. Executive agrees that during the Employment Term and the Severance Pay Period
(if applicable), and the 36-month period thereafter (the "Nonsolicitation
Period"), he will not directly or indirectly, employ, or be a Participant in any
entity that employs any person previously employed by the Company or any of its
subsidiaries or in any way induce or attempt to induce any person to leave the
employment of the Company or any of its subsidiaries.
Nonsolicitation of Customers
. Executive agrees that during the Nonsolicitation Period, he will not directly
or indirectly, solicit or do business with, or be a Participant in any entity
that solicits or does business with, any customer of Employer or any of its
subsidiaries, nor shall Executive in any way induce or attempt to induce any
customer of Employer to do business with any person or entity other than
Employer;
provided
that, the foregoing shall not restrict Executive or any entity in which he is a
Participant from soliciting or doing business with any customer of Employer or
any of its subsidiaries with respect to a business that is not competitive with
the business of Employer or any of its subsidiaries or any line of business that
Employer or any of its subsidiaries is contemplating. Notwithstanding the
foregoing, after the expiration of the noncompetition period set forth in
Paragraph 11(b), Executive may participate as an investor in, an officer,
employee, director or agent of or consultant for an entity that does business
with one or more customers of Employer so long as Executive has no contact with
such customer and has no direct or indirect involvement in the solicitation of
business from any such customer.
Standstill
. Executive agrees that during the Nonsolicitation Period, Executive shall not,
except at the specific written request of the Board:
 i.   engage in or propose, or be a Participant in any entity that engages in or
      proposes, a Rule l3e-3 Transaction (as defined in Rule l3e-3 under the
      Securities Exchange Act of 1934) or any other material transaction,
      between Parent, Employer or any of its subsidiaries, on the one hand, and
      Executive or any entity in which Executive is a Participant, on the other
      hand;
 ii.  acquire any equity securities of Parent, Employer or any of its
      subsidiaries (other than securities issued to Executive by Parent or
      issued to Executive by Parent upon exercise of options issued to Executive
      by Parent), or be a participant in any entity that acquires any equity
      securities of Parent, Employer or any of its subsidiaries;
 iii. solicit proxies, or be a Participant in any entity that solicits proxies,
      or become a participant in any solicitation of proxies, with respect to
      the election of directors of Parent, Employer or any of its subsidiaries
      in opposition to the nominees recommended by the Board of any such entity;
      or
 iv.  directly or indirectly, engage in or participate in any other activity
      that would be reasonably expected to result in a change of control of
      Parent, Employer or any of its subsidiaries.

The foregoing provisions of this Paragraph shall not be construed to prohibit or
restrict the manner in which Executive exercises his voting rights in respect of
equity securities in Parent acquired in a manner that is not a violation of the
terms of this Paragraph 11.

Nondisparagement
. Executive will not at any time during or after this Agreement directly (or
through any other person or entity) make any public or private statements
(whether oral or in writing) which are derogatory or damaging to the Company,
its business, activities, operations, affairs, reputation or prospects or any of
its officers, employees, directors or shareholders. Employer will not at any
time during or after the term of this Agreement directly (or through any other
person or entity) make any defamatory public or private statements (whether oral
or in writing) concerning the Executive.
Representation of the Parties
. Executive represents and warrants to Employer and Parent that Executive has
the capacity to enter into this Agreement and the other agreements referred to
herein, and that the execution, delivery and performance of this Agreement and
such other agreements by Executive will not violate any agreement, undertaking
or covenant to which Executive is party or is otherwise bound. Each of Employer
and Parent represents to Executive that it is a limited liability company or
limited partnership, as applicable, and is duly organized and validly existing
under the laws of the State of Delaware, that it is fully authorized and
empowered by action of its Board or general partner, as applicable, to enter
into this Agreement and the other agreements referred to herein, and that
performance of its obligations under this Agreement and such other agreements
will not violate any agreement between it and any other person, firm or other
entity.
Key Man Insurance
. Each of Employer and Coastal Villages Pollock LLC or its affiliates
(collectively, "Coastal Villages") will have the right throughout the term of
this Agreement, to obtain or increase insurance on Executive's life in such
amount as the Board or Coastal Villages (as applicable) determines, in the name
of Employer or Coastal Villages, as the case may be, and for its sole benefit or
otherwise, in the discretion of the Board or Coastal Villages (as applicable).
Executive will cooperate in any and all necessary physical examinations without
expense to Executive, supply information, and sign documents, and otherwise
cooperate fully with each of Employer and Coastal Villages as Employer or
Coastal Villages (as applicable) may request in connection with any such
insurance. Executive warrants and represents that, to his best knowledge, he is
in good health and does not suffer from any medical condition which might
interfere with the timely performance of his obligations under this Agreement.
Notices
. All notices given under this Agreement shall be in writing and shall be deemed
to have been duly given (a) when delivered personally, (b) three business days
after being mailed by first class certified mail, return receipt requested,
postage prepaid, (c) one business day after being sent by a reputable overnight
delivery service, postage or delivery charges prepaid, or (d) on the date on
which a facsimile is transmitted to the parties at their respective addresses
stated below. Any party may change its address for notice and the address to
which copies must be sent by giving notice of the new addresses to the other
parties in accordance with this Paragraph 15, except that any such change of
address notice shall not be effective unless and until received.

If to the Employer or Parent:

American Seafoods Group LLC
2025 First Avenue, Suite 900
Seattle, WA 98127
Attention: General Counsel

with a copy to:

Heller Ehrman LLP

701 Fifth Avenue, Suite 6100

Seattle, WA 98104

Attention: Bruce M. Pym, Esq.

If to the Executive, to his address set forth above.

Entire Agreement, Amendments, Waivers, Etc
.
 a. No amendment or modification of this Agreement shall be effective unless set
    forth in a writing signed by the Company and Executive. No waiver by either
    party of any breach by the other party of any provision or condition of this
    Agreement shall be deemed a waiver of any similar or dissimilar provision or
    condition at the same or any prior or subsequent time. Any waiver must be in
    writing and signed by the waiving party.
 b. This Agreement sets forth the entire understanding and agreement of the
    parties with respect to the subject matter hereof and supersedes all prior
    oral and written understandings and agreements. There are no
    representations, agreements, arrangements or understandings, oral or
    written, among the parties relating to the subject matter hereof which are
    not expressly set forth herein, and no party hereto has been induced to
    enter into this Agreement, except by the agreements expressly contained
    herein.
 c. Nothing herein contained shall be construed so as to require the commission
    of any act contrary to law, and wherever there is a conflict between any
    provision of this Agreement and any present or future statute, law,
    ordinance or regulation, the latter shall prevail, but in such event the
    provision of this Agreement affected shall be curtailed and limited only to
    the extent necessary to bring it within legal requirements.
 d. This Agreement shall inure to the benefit of and be enforceable by Executive
    and his heirs, executors, administrators and legal representatives, by the
    Company and its successors and assigns, by Parent and its successors and
    assigns and, with respect to Paragraph 14, Coastal Villages and its
    successors and assigns. This Agreement and all rights hereunder are personal
    to Executive and shall not be assignable. Each of the Company and Parent may
    assign its rights under this Agreement to any successor by merger,
    consolidation, purchase of all or substantially all of its and its
    subsidiaries' assets, or otherwise; provided that such successor assumes all
    of the liabilities, obligations and duties of the Company under this
    Agreement, either contractually or as a matter of law.
 e. If any provision of this Agreement or the application thereof is held
    invalid, the invalidity shall not affect the other provisions or application
    of this Agreement that can be given effect without the invalid provisions or
    application, and to this end the provisions of this Agreement are declared
    to be severable.

Governing Law
. This Agreement shall be governed by and construed in accordance with the laws
of the State of Washington without reference to principles of conflict of laws.
Right to Equitable Relief
. Executive recognizes that Employer will have no adequate remedy at law for his
breach of any provision of Paragraph 10, 11 or 12 and in the event of any such
breach or threatened breach he agrees that Employer shall be entitled to obtain
equitable relief in addition to other remedies available at law and/or
hereunder.
Taxes
. All payments required to be made to Executive hereunder, whether during the
term of his employment hereunder or otherwise shall be subject to all applicable
federal, state and local tax withholding laws.
Headings, Etc
. The headings set forth herein are included solely for the purpose of
identification and shall not be used for the purpose of construing the meaning
of the provisions of this Agreement. Unless otherwise provided, references
herein to Paragraphs refer to Paragraphs of this Agreement.
Arbitration
. Any dispute or controversy between Employer and Executive, arising out of or
relating to this Agreement, the breach of this Agreement, or otherwise, shall be
settled by arbitration in Seattle, Washington administered by the American
Arbitration Association in accordance with its Commercial Rules then in effect
and judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. The arbitrator shall have the authority to award
any remedy or relief that a court of competent jurisdiction could order or
grant, including, without limitation, the issuance of an injunction. However,
either party may, without inconsistency with this arbitration provision, apply
to any court having jurisdiction over such dispute or controversy and seek
interim provisional, injunctive or other equitable relief until the arbitration
award is rendered or the controversy is otherwise resolved. Except as necessary
in court proceedings to enforce this arbitration provision or an award rendered
hereunder, or to obtain interim relief, neither a party nor an arbitrator may
disclose the existence, content or results of any arbitration hereunder without
the prior written consent of Employer and Executive.
Survival
. Executive's obligations under the provisions of Paragraphs 10, 11 and 12, as
well as the provisions of Paragraphs 6, 7(b), 8 and 15 through and including 23,
shall survive the termination or expiration of this Agreement.
Construction
. Each party has cooperated in the drafting and preparation of this Agreement.
Therefore, in any construction to be made of this Agreement, the same shall not
be construed against any party on the basis that the party was the drafter.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

AMERICAN SEAFOODS GROUP LLC:

 

By:/s/ Brad Bodenman

Name: Brad Bodenman

Title: CFO

 

EXECUTIVE:

 

/s/ Bernt O. Bodal

Bernt O. Bodal

 

AMERICAN SEAFOODS:

AMERICAN SEAFOODS, L.P.

By: ASC Management, Inc.

 

By: /s/ Brad Bodenman

Name: Brad Bodenman

Title: CFO